DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 








As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 




Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.











This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure (the claimed “the annotation assisting device comprising:” is not sufficient structure :“device such as”, applicant’s disclosure [0009], 3rd S) to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first measuring unit configured to measure” in claim 7;
“a second measuring unit configured to measure” in claim 7;
“a comparing unit configured to compare” in claim 7;
“a presenting unit configured to…request…while….request” in claim 7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure (fig. 2:100 and figs. 3,4 & 11,12 & 15,16 & 19,20 & 23,24) described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure (the claimed “the computer to function as”), materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a first measuring unit configured to measure” in claim 8;
“a second measuring unit configured to measure” in claim 8;
“a comparing unit configured to compare” in claim 8; and
“a presenting unit configured to…request…while…request” in claim 8.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim 1, line 12’s “and” is interpreted as “or” as detailed in the below 35 USC 112(b) rejection of claims 1-6.





Method claims 1,7 and 8 are interpreted as contingent limitations (the claimed “when the worker is caused” “because the condition(s) precedent are not met” otherwise a possible, future 35 USC 112(b) rejection would arise, detailed below in 35 USC 112(b) section regarding In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) regarding the point of infringement, followed by a current Claim Rejections - 35 USC 112(b) section regarding contradictory annotation settings of method claims 1-6) via MPEP 2111.04: 
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.
See also MPEP § 2143.03.


Claim 1(contingent limitations). An annotation assisting method in which a computer assists a worker to perform work of setting annotation data to image data, the annotation assisting method comprising: 
measuring a first working period when the worker is caused (this contingency is not satisfied) to perform first work of setting the annotation data to first image data and recording the first working period in a memory; 
measuring a second working period when the worker is caused (this contingency is not satisfied) to perform second work of correcting advance annotation data for the advance annotation data set (this satisfies one (2) of the below contingencies (1) &(2)) based on a recognition result obtained by causing a predetermined recognizer to recognize the first image data and recording the second working period in the memory;
comparing speed of the first work with speed of the second work based on the first working period and the second working period recorded in the memory; 
(1)	in a case where the first work is faster than the second work, requesting the worker to set the annotation data to second image data in which the advance annotation data is not set (this contingency (1) or case (1) is not satisfied in claim 1); and 
(2)	in a case where the second work is faster than the first work, requesting the worker to correct the advance annotation data set  based on a recognition result obtained by causing the recognizer to recognize the second image data.  

Claim 1(Contingent limitations & broadest reasonable interpretation). An annotation assisting method in which a computer assists a worker to perform work of setting annotation data to image data, the annotation assisting method comprising: 
measuring a first working period  (this contingency is not satisfied and thus struck-out) to perform first work of setting the annotation data to first image data and recording the first working period in a memory; 
measuring a second working period  (this contingency is not satisfied and thus struck-out) to perform second work of correcting advance annotation data for the advance annotation data set (this satisfies one (2) of the below contingencies (1) &(2)) based on a recognition result obtained by causing a predetermined recognizer to recognize the first image data and recording the second working period in the memory;
comparing speed of the first work with speed of the second work based on the first working period and the second working period recorded in the memory; 

(2)	in a case where the second work is faster than the first work, requesting the worker to correct the advance annotation data set based on a recognition result obtained by causing the recognizer to recognize the second image data.  

Claim 1(broadest reasonable interpretation based on MPEP 2111.04 II). An annotation assisting method in which a computer assists a worker to perform work of setting annotation data to image data, the annotation assisting method comprising: 
measuring a first working period to perform first work of setting the annotation data to first image data and recording the first working period in a memory; 
measuring a second working period to perform second work of correcting advance annotation data for the advance annotation data set based on a recognition result obtained by causing a predetermined recognizer to recognize the first image data and recording the second working period in the memory;
comparing speed of the first work with speed of the second work based on the first working period and the second working period recorded in the memory; and 
(2)	in a case where the second work is faster than the first work, requesting the worker to correct the advance annotation data set based on a recognition result obtained by causing the recognizer to recognize the second image data.  
This analysis does not include claims 7 and 8 due to claim 7 being interpreted under 35 USC 112(f) and claim 8 (not interpreted under 35 USC 112(f)) being an apparatus claim. Thus, claim 1 is not interpreted under 35 USC 112(f) and is not interpreted as an apparatus claim. Thus, claim 1 is viewed as the broadest independent claim. Thus, claim 1 is not rejected under 35 USC 112(b) based on the above analysis under MPEP 2111.04 II otherwise a 35 USC 112(b) rejection would arise in view of In re Katz, discussed in the below section, 35 USC 112.

The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “for” (as in “correcting advance annotation data for the advance data set” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “intended to belong to, or be used in connection with” is “taken” as the meaning of the claimed “for” via MPEP 2111.01 III:
for
preposition
2	intended to belong to, or be used in connection with:
equipment for the army;
a closet for dishes.

The claimed “set” (as in “correcting advance annotation data for the advance data set” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “to put (something or someone) in a particular place” is “taken” as the meaning of the claimed “set” via MPEP 2111.01 III:
set
verb (used with object), set, set·ting.
1	to put (something or someone) in a particular place:
to set a vase on a table.


The claimed comma “,” in (claims 1,7 and 8):
--in a case where the first work is faster than the second work, --; and 
--in a case where the second work is faster than the first work, -- 
is “descriptive” of the claimed “annotation assisting method” “rather than limiting” via Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR COMMA
comma
noun
1	the punctuation mark(,) indicating a slight pause in the spoken sentence and used where there is a listing of items or to separate a nonrestrictive clause or phrase from a main clause

wherein “nonrestrictive” is defined:
nonrestrictive
adjective
2	Grammar. descriptive of a modified element rather than limiting of the element's meaning:
a nonrestrictive modifier.
: Compare restrictive (def. 4).

Thus, the claimed: 
--in a case where the first work is faster than the second work, --; and 
--in a case where the second work is faster than the first work, -- 
does not limit claims 1,7 and 8: see claim 1 below as an example of the comma “,” and associated non-limiting clause being struck-out:





Claim 1(broadest reasonable interpretation updated based on MPEP 2111.04 II and the above claimed comma “,”). An annotation assisting method in which a computer assists a worker to perform work of setting annotation data to image data, the annotation assisting method comprising: 
measuring a first working period to perform first work of setting the annotation data to first image data and recording the first working period in a memory; 
measuring a second working period to perform second work of correcting advance annotation data for the advance annotation data set based on a recognition result obtained by causing a predetermined recognizer to recognize the first image data and recording the second working period in the memory;
comparing speed of the first work with speed of the second work based on the first working period and the second working period recorded in the memory; and 
.  







Claim 1(broadest reasonable interpretation updated based on MPEP 2111.04 II and the above claimed comma “,”). An annotation assisting method in which a computer assists a worker to perform work of setting annotation data to image data, the annotation assisting method comprising: 
measuring a first working period to perform first work of setting the annotation data to first image data and recording the first working period in a memory; 
measuring a second working period to perform second work of correcting advance annotation data for the advance annotation data set based on a recognition result obtained by causing a predetermined recognizer to recognize the first image data and recording the second working period in the memory;
comparing speed of the first work with speed of the second work based on the first working period and the second working period recorded in the memory; and 
requesting the worker to correct the advance annotation data set based on a recognition result obtained by causing the recognizer to recognize the second image data.  








The claimed “speed” (as in “comparing speed of the first work with speed of the second work” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “the act or quality of acting or moving fast” is “taken” as the meaning of the claimed “speed” via MPEP 2111.01 III:
BRITISH DICTIONARY DEFINITIONS FOR SPEED
speed
noun
the act or quality of acting or moving fast; rapidity


































35 USC § 112

Regarding claim 1, line 3’s and 5’s “when the worker is caused” is not failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because “when the worker is caused” is not met under said contingent limitations (MPEP 2111.04 II) and also in view of MPEP 2173.05(p) II:
















2173.05(p)    Claim Directed to Product-By- Process or Product and Process [R-10.2019]
There are many situations where claims are permissively drafted to include a reference to more than one statutory class of invention.
I.    PRODUCT-BY-PROCESS
A product-by-process claim, which is a product claim that defines the claimed product in terms of the process by which it is made, is proper.Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 1354, 117 USPQ2d 1733, 1739 (Fed. Cir. 2016); In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); and In re Steppan, 394 F.2d 1013, 156 USPQ 143 (CCPA 1967). A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process.
An applicant may present claims of varying scope even if it is necessary to describe the claimed product in product-by-process terms. Ex parte Pantzer, 176 USPQ 141 (Bd. App. 1972).
II.    PRODUCT AND PROCESS IN THE SAME CLAIM
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
In contrast, when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed by the user, the claim may be definite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017).
Thus claims 1-8 are not rejected under 35 USC 112(b) regarding MPEP 217.05(p) . If “when the worker is caused” is a satisfied contingent limitation, then MPEP 217.05(p) II. PRODUCT AND PROCESS IN THE SAME CLAIM would be applicable to claims 1-8 and a future 35 USC 112(b) rejection would arise.
Based on the above, claim 1 is the broadest independent claim under the broadest reasonable interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding “method”a claim 1, “method”a claim 1, line 12 claims “the advance annotation data is not set” while claim 1, line 6 claims “the advance annotation data set”. Thus, how is the claimed “advance annotation data” first “set” in “an order…in doing anything”a and then “not set” in the same claimed “method”a to one of ordinary skill in the art of “methods”a? By a person of skill in the art pushing an “undo set” button? 
a	Dictionary.com:
method, noun
3	order or system in doing anything:
to work with method.

	Thus, claim 1, line 12’s “and” (struck-out under the above broadest reasonable interpretation) is interpreted as “or” bringing order to the method.
Thus, method claims 2-6 are rejected for depending on method claim 1.
	In contrast, claims 7 and 8 have structure in place to handle both:
a)	“the advance annotation data is not set” while 
b)	“the advance annotation data set”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 8 says “A computer readable recording medium” which encompasses non-statutory subject matter of signals to one of skill in the art of mediums in light of applicant’s disclosure:
[0030] 
It is also possible to realize the present disclosure as an annotation assisting program for causing a computer to execute characteristic respective configurations included in such an annotation assisting method, or as an annotation assisting system which operates by this annotation assisting program. Further, it goes without saying that such a computer program can be distributed via a computer readable non-transitory recording medium such as a CD-ROM or via a communication network such as the Internet.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fidler et al. (US Patent App. Pub. No.: US 2019/0294970 A1) in view of Castrejon et al. (Annotating Object Instances with a Polygon-RNN).
Regarding claim 1, Fidler discloses an annotation assisting method in which a computer assists (via “help speed up…annotator…inputs”, [0008]:1st & 3rd Ss) a worker (fig. 1:100:upper-left: cartoon-character with work-tie & mouse-hand-pointer-clicker) to perform work (via “an annotation tool”, [0127], last S) of setting annotation data to image data, the annotation assisting method comprising: 
measuring (via “measuring…time”a) a first (fig. 19:first panda bear box pointing to second box, mapped to fig. 16: “Step 16005: Submitting the object annotation for human correction”) working (figs. 1,19:a “manual”, [0004], 1st S, tool-hand) period (or “time step t”a,b, [0063], 2nd S, wherein the step is a “period”b) when the worker (or “hired human annotator”c, [0109], penultimate S, comprising “Payment for services to a worker”c) is caused (via “being” “working” “by” “a…cause” “of” “pay”c comprised by said “hired human annotator”c) to perform first (via initiating via fig. 16: “Step 16002: Initiating training using managed learning environment training”) work (comprised by a tool via “Online fine-tuning involves…a user…annotation tool”, [0143], 2nd S, mapped to fig. 16: “Step 16003: Fine tuning a system for object annotation using reinforcement learning”) of setting the annotation data to first image data and recording the first working period in a memory (via “a non-transient computer-readable medium comprising instructions”d, [0015], 1st S, “and data”d operated on, via an equation, comprising: 
(1) said “time step t”b, comprising “history… characteristics”b, corresponding to “model…history”, [0077], 1st S: “VS=(v1s,….,vTS), and vts is the vertex…at time t”, [0071], 1st S: mapped to fig. 2:2800: “vertices” each at time t comprising the historical time step/period t; and 
(2) “memory bounds”, [0068], 1st S); 





measuring (via “time t”, [0071], 1st S, represented in fig. 16: “Step 16004: Producing an object annotation prediction” and in fig. 17: “prediction”: each dot for each “time t” comprising a time step-period t) a second (via said fig. 19:first box pointing to second box) working (via said hand) period (via said “time step t”: “the next time steps”, [0055], last S) when the (hired) worker (first represented in said fig. 16: Step 16003: “Online fine-tuning involves…a user interacts with the annotation tool”) is caused to perform second work (represented in fig. 16: “Step 16005: Submitting the object annotation prediction for human correction”) of correcting advance (via “before concatenating”, [0058], 2nd S) annotation data (via fig. 16: “Step 16006: Producing a human corrected object annotation and submitting to the system for further training”) for the advance annotation data set (to be corrected) based on a recognition (via “object recognition”, [0048], 1st S) result obtained by causing (comprised by said “instructions”) a predetermined recognizer to recognize (i.e., “extracts”, [0052], 2nd S, or pick out, represented in fig. 11:left-side dashed box around a car and in fig. 16: “Step 16004: Producing an object annotation prediction”) the first image data and recording (via said medium) the second working period (or 2nd time-step) in the memory;






comparing (resulting in “compared”, [0173], 2nd S, “baseline”, [0074], 3rd & 4th Ss, mapped to subtraction via equation (4): [0074]) speed (i.e., the quality of moving fast: via variables in equation (4) represented in: 
(1) fig. 1: “PolygonRNN++: Interactive Annotation Tool: Annotate Your Datasets Much Faster”, wherein RNN is Recurrent Neural Network; and 
(2) fig. 2:2300: “Recurrent Decoder”) 
of the first work with speed (i.e., the act of moving fast, via said “Much Faster”, represented by said variables and 2300) of the second work based on the first working period (said 1st time history t) and the second working period (said 2nd time history t) recorded in the memory; 













in a case (or “the given object instance”, [0071]) where the first work (via “reiteration”e of fig.16) is faster (via “to achieve a higher annotation speed-up”, [0050], via “the loop”e, [0049], 1st S) than the second (starting iteration) work (this phrase before the following comma is not limiting and mapped to “The model is first trained…is faster” than slower “fine-tuning”, [0190]: 2nd S: mapped to fig. 16:16002,16006: faster “training” and fig. 16:16003,16007: slower “Fine tuning”, all of which results in said “higher annotation speed-up” upon said reiteration of fig. 16), requesting (comprised by “required corrections”, [0109], last S) the worker (via fig. 19: a hand of said hired annotator) to set the annotation data (fig. 19:dots) to second (via fig. 19:first box pointing to second) image data (fig. 19:dots) in which the advance annotation data is not set (as shown in fig. 17:left-side: no dots are set in the vehicle; however, the advance data is set as claimed above thus see next limitation); and (i.e., or)

    PNG
    media_image2.png
    619
    738
    media_image2.png
    Greyscale

in a case (via said object instance in “the loop”, [0049], 1st S, of “better annotations in subsequent usage, leading to lesser human interaction”, [0143], last S, hence said fig. 1: “Annotate Your Datasets Much Faster”) where the second work is faster (via said better annotations mapped to said “to achieve a higher annotation speed-up” upon said reiteration of fig. 16 “to minimize annotation time”, [0107], 1st S) than the first work (this phrase before the following comma is not limiting and mapped to said “The model is first trained…is faster” than “fine-tuning” all of which results in said higher annotation speed-up or minimized annotation time of said loop upon said faster reiteration of fig. 16 relative to the start of the iteration), requesting (comprised by said “required corrections” at the faster reiteration of fig. 16) the worker to correct the advance annotation data set (via fig. 16: “Step 16005: Submitting the object annotation prediction for human correction” mapped to said fig. 19: manual-tool interactive correction) based on a recognition result (via said pick-out recognition extraction represented in figs. 5 and 17:a truck vehicle) obtained by causing (via program instructions) the recognizer to recognize (or extract resulting in said dashed-box) the second image data (said fig. 19:dots of the vehicle).  
a	Dictionary.com:
time
noun
3	(sometimes initial capital letter) a system or method of measuring or reckoning the passage of time:
mean time; apparent time; Greenwich Time.








b	Dictionary.com:
step
noun
10	a move, act, or proceeding, as toward some end or in the general course of some action; stage, measure, or period:
the five steps to success.

wherein “period” is defined:
period
noun
1	a rather large interval of time that is meaningful in the life of a person, in history, etc., because of its particular characteristics:
a period of illness; a period of great profitability for a company; a period of social unrest in Germany.
































c	Dictionary.com:
hire, noun
4	the state or condition of being hired.

wherein “hired” is defined:
hire, verb (used with object), hired, hir·ing.
1	to engage the services of (a person or persons) for wages or other payment:
to hire a clerk.

wherein “to engage” is defined:
BRITISH DICTIONARY DEFINITIONS FOR INFINITIVE
infinitive
noun grammar
1	a form of the verb not inflected for grammatical categories such as tense and person and used without an overt subject. In English, the infinitive usually consists of the word to followed by the verb

wherein “wages” is defined:
wages
Payment for services to a worker, usually remuneration on an hourly, daily, or weekly basis.

wherein “worker” is defined:
worker, noun
2	a laborer or employee:
steel workers.

wherein “employee” is defined:
employee, noun
1	a person working for another person or a business firm for pay.

wherein “for” is defined:
for, preposition
28	by reason of; because of:
to shout for joy;
a city famed for its beauty.

wherein “reason” is defined:
reason, noun
1	a basis or cause, as for some belief, action, fact, event, etc.:
the reasons for declaring war.

wherein “cause” is defined:
cause, noun
2	the reason or motive for some human action:
The good news was a cause for rejoicing.
wherein “action” is defined:
action, noun
2	something done or performed; act; deed.

wherein “act” is defined:
act, noun
1	anything done, being done, or to be done; deed; performance:
a heroic act.

wherein “performance” is defined:
performance, noun
3	the execution or accomplishment of work, acts, feats, etc.


































d	Dictionay.com:
BRITISH DICTIONARY DEFINITIONS FOR INSTRUCTION
instruction
noun
3	computing a part of a program consisting of a coded command to the computer to perform a specified function

wherein “program” is defined:
SCIENTIFIC DEFINITIONS FOR PROGRAM
program
A organized system of instructions and data interpreted by a computer. Programming instructions are often referred to as code. See more at source code. See also programming language.

wherein “data” is defined:
BRITISH DICTIONARY DEFINITIONS FOR DATA
data
pl n
1	a series of observations, measurements, or facts; information
2	Also called: information computing the information operated on by a computer program

wherein “information” is defined:
BRITISH DICTIONARY DEFINITIONS FOR INFORMATION
information
noun
6	computing
a	the meaning given to data by the way in which it is interpreted
b	another word for data (def. 2)

wherein “meaning” is defined:
BRITISH DICTIONARY DEFINITIONS FOR MEANING
meaning
noun
1	the sense or significance of a word, sentence, symbol, etc; import; semantic or lexical content

wherein “ing” of “computing” is defined:
BRITISH DICTIONARY DEFINITIONS FOR -ING (1 OF 3)
-ing1
suffix forming nouns
1	(from verbs) the action of, process of, result of, or something connected with the verb: coming; meeting; a wedding; winnings



e	Dictionary.com:
loop1
noun
10	Computers. the reiteration of a set of instructions in a routine or program.
	






























Fidler does not teach:
A.	a worker; 
B.	recording …in a memory; and
C.	based on the first working period and the second working period recorded in the memory.








	
Castrejon teaches:
A.	a worker (or “a worker”a or “a laborer or employee”a  and “hired…experienced , high-quality annotator” comprised by “in-house”a, section 4. Results, last S, & 4.3 Annotator in the loop, 3rd para., 1st S);
B.	recording the first (historical) working period in a memory (via “70 time steps for…GPU memory”, 4.1 Cityscapes Dataset, last S);
recording the second (historical) working period (via said 70 time periods) in the memory (via said GPU memory); and
C.	(fig. 2:right-side:three boxes: “28 x 28”) based on the first (historical) working period and the second (historical) working period recorded in the memory (via said 70 time periods for GPU memory represented in fig. 2:RNN:“t”).


    PNG
    media_image3.png
    283
    683
    media_image3.png
    Greyscale





a	Dictionary.com:
in-house
adjective, adverb
1	within, conducted within, or utilizing an organization's own staff or resources rather than external or nonstaff facilities:
in-house research; Was the ad created in-house or by an outside advertising agency?

wherein “staff” is defined:
staff1
noun, plural staffs for 1-5, 9; staves  [steyvz] or staffs for 6-8, 10, 11.
1	a group of persons, as employees, charged with carrying out the work of an establishment or executing some undertaking.

wherein “work” is defined:
work
noun
1	exertion or effort directed to produce or accomplish something; labor; toil.

wherein “labor” is defined:
labor
noun
1	productive activity, especially for the sake of economic gain.
2	the body of persons engaged in such activity, especially those working for wages.

wherein “wages” is defined:
wages
Payment for services to a worker, usually remuneration on an hourly, daily, or weekly
basis.

wherein “worker” is defined:
worker
noun
2	a laborer or employee:
steel workers.

	



Thus, one of ordinary skill in the art of hiring annotators and memory can modify Fidler’s teaching of an annotator performing the first and second works with said hired human annotator and Fidler’s memory bound with Castrejon’s memory requirement by:
a)	hiring the expert annotator;
b)	asking the expert to perform the 1st and 2nd tasks (fine-tuning & correction);
c)	paying a wage to the expert as a part of in-house staff;
d)	making Fidler’s fig. 2:200: “Recurrent Decoder” and memory medium be as Castrejon’s fig. 2: “RNN” in the context of memory capacity or bounds or hard limits by storing 70 vertices, as the GPU memory limit, in the GPU memory; and
e)	recognizing that the modification is predictable or looked forward to because the expert is highly skilled and provides “perspective”a (Castrejon, 4.3 Annotator in the loop, 3rd para, 1st s) or “the faculty of seeing all the relevant data in a meaningful relationship”a and “points to some ambiguities in the task” (Castrejon, 4.3 Annotator in the loop, 4th para, 3rd S) or the classification prediction task with ambiguous shadows or hue-saturation thus showcasing “the effectiveness” (Castrejon, 4.3 Annotator in the loop, last para, 3rd S) relative to the expert while carefully “taking…into account” (Castrejon, 4.1 Cityscapes Dataset, last para, last S) memory capacity.
a	Dictionary.com:
perspective
noun
the faculty of seeing all the relevant data in a meaningful relationship:
Your data is admirably detailed but it lacks perspective.




Regarding claim 2, Fidler as combined teaches the annotation assisting method according to claim 1, wherein 
the advance annotation data is set in a case where a value (to be thresholded) of reliability (via a “correct…threshold”, [0091], penultimate S) of a recognition result output by the recognizer along with the recognition result is equal to or greater than a first threshold (via said correct threshold being correct as shown in fig. 17: “prediction”: contoured truck relative to fig. 17: “initialization”: circled truck), 
in the measurement of the second working period, a plurality of first thresholds (via “a second threshold”, [0108]: 1st S, saying that correction is not needed) are set, and the second working period is measured for each of the plurality of first thresholds and recorded in the memory, 
an optimal value (or optimized metric via “optimizing a metric”, [0067], 1st S, being as “IoU” or “r” in pg. 4, eqns (2)-(5)) of the first threshold is further determined based on the second working period (via said time t represented in equations (2)-(5), page 4, right column, as “vs” or “vs”) measured for each of the plurality of first thresholds, 
in the comparison (via said baseline loss function (4)) of the speed, the speed is compared based on the second working period (said time t or “vs” or “vs” ) corresponding to the optimal value (said optimized metric, “IoU” or “r”) of the first threshold and the first working period (said time t or “vs” or “vs”), and 
in the request for correction of the advance annotation data, the advance annotation data is set (to obtain the correct prediction as shown in fig. 17: “prediction”) using the optimal value of the first threshold.  
Regarding claim 3, Fidler as combined teaches the annotation assisting method according to claim 1, wherein 
the advance annotation data includes region (via “visible regions”, [0097], last S) information corresponding to a recognition target in an image coordinate (via “the node’s current coordinates (xi,yi)”, [0156], last S) system of (Markush limitation follows (A) or (B): (A)) the first image data or (B) the second image data, 
the advance annotation data is set (or fixed) in a case where a size (via “min distance …threshold”, [0107], last two Ss) of a region indicated by the region information falls within a range between a lower limit threshold (via said min distance threshold) and an upper (given that “4” is greater than “1”, [0107], last S) limit threshold (via another of said min distance threshold: “distance thresholds T…1,2,3,4”, [0107], last S) included in second threshold information (via a program with instructions for thresholds via variable “parameter T”, [0107], 3rd S), 
in the measurement of the second working period, a plurality of pieces (or “disconnected components”, [0191]: 1st S, corresponding to fig. 1: occluded cars parked in parallel) of second threshold (via said second threshold T2 of correcting not needed) information (or “vertex information”, [0139], last S such that correcting is not needed) are set (or fixed via each being annotated as a car), and the second working period (via said time t as modified via the combination) is measured for each (via “each time step”, [0054], 3rd S, as modified via the combination) of the plurality of pieces (or “neighboring pixels”, [0179], last S) of second threshold (vertex) information and recorded (via said time t, as modified via the combination being recorded) in the memory (via said Fidler’s medium as modified via the combination), 
the annotation assisting method further comprises determining an optimal value (via said optimal metric, “Iou” and “r”) of the second threshold (via said T2) information (via said “vertex information”) based on the second working period (via said time t or “vs” or “vs”) measured for each (via “single component instances”, [0191], last S) of the plurality of pieces (or said parked cars) of second threshold (via said T2 saying that correction is not needed) information (via said “vertex information”) recorded in the memory (via said Fidler’s medium as modified via the combination),
in the comparison of the speed, the speed is compared (via said baseline loss function equation (4)) based on the second working period (said time t as modified via the combination) for the optimal value (said IoU, “r”) of the second threshold (via said T2 saying that correction is not needed) information (via said “vertex information”) and the first working period (said time t as modified via the combination), and 
in the request for correction of the advance annotation data, the advance annotation data is (manually) set (or fixed) using the optimal value (said optimal metric, IoU, “r”) of the second threshold (said T2 saying correction not needed or no longer needed) information (via said “vertex information”).  
Regarding claim 4, Fidler as combined teaches the annotation assisting method according to claim 2, wherein the optimal value (said optimal metric, IoU, “r”) of the first threshold (said T=1,2,3,4 saying that correction is needed) is set for each of a plurality of classes (comprised by “a classification task”, [0091], 6th S, “for each class”, [0105], penultimate S) on which the recognizer is to perform recognition (or said extraction of said parked cars).  

Regarding claim 5, Fidler as combined teaches the annotation assisting method according to claim 1, wherein
in the measurement of the first working period, the first working period is measured for each piece of image attribute (via fig. 27: “Step 27002:…image features”) information indicating at least one of an image capturing scene and image quality and recorded in the memory (or medium, as modified via the combination, comprising a “image…data structure”, [0013],3rd & 4th lines), 
in the measurement of the second working period, the second working period is measured for each piece (said pixels) of the image attribute information and recorded in the memory,
the annotation assisting method further comprises specifying (via “specified relevant objects”, [00221], 2nd S) the image attribute information of image data on which work is to be performed, 









in the comparison of the speed, the speed (or the quality, or reward values “r” in said baseline equation (4), of moving fast, via “As described above, vertices are predicted sequentially,…speed may be gained”, [0146], as shown in [0211]: “TABLE 10: Time (ms)”) of the first work is compared (via said baseline) with the speed (or the quality of moving fast via said reward values “r”) of the second work for the image data on which work is to be performed based on the specified (relevant object) image attribute information, the first working period (via said time t or “vs” or “vs”, as modified via the combination) for each piece of the image attribute information recorded in the memory (as modified via the combination), and the second working period (via said time t or “vs” or “vs”, as modified via the combination) for each piece (or said pixels) of the image attribute information recorded in the memory, 
in a case where the first (initial) work is faster (via “The former is…faster”, [0190], than the later fine-tuning) than the second (fine) work, the worker is requested (via said “required corrections”, [0109], last S) to set the annotation data to the image data on which work is to be performed, in which the advance annotation data is not (yet) set (for said correction), and 







in a case where the second work is faster (or “fine-tuning… is…demonstrating …decrease in annotation time”, [0096]: 2nd to last S, represented in said TABLE 10: “Polygon-RNN++ (Corr.) 270.0” ms relative to “Polygon-RNN++ 298.0” ms) than the first work (at said “298.0” ms), the worker is requested (via said “required corrections”, [0109], last S) to correct (again but with less “effort”, [0127], last S) the advance annotation data (incorrectly) set based on a recognition (extraction) result (shown in fig. 5: “prediction from GGNN”) obtained by causing (via program instructions of the flowchart/flow diagram fig. 16 being in the reiterative loop) the recognizer to recognize the image data on which work is to be performed (or corrected with less manual effort).  
Regarding claim 6, Fidler as combined teaches the annotation assisting method according to claim 1, further comprising: 
acquiring a work result of setting of the annotation data to second (via said loop shown in fig. 23A: “Annotator in the loop” represented in fig. 2: dashed-line arrow from 2600:“vertex” back to 2300: “Recurrent Decoder”) image data in which the advance annotation data is not set (i.e., not corrected as shown in fig. 19: “Interactive GCN”); and 
acquiring a (loop) work result of correction (as shown in fig. 19: “Interactive GCN”) of the advance annotation data set to the second (loop) image data.  






Regarding claim 7, claim 7 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 7 and vice versa. Thus, Fidler as combined teaches claim 7 of an annotation assisting device which assists a worker to perform work of setting annotation data to image data, the annotation assisting device comprising: 
a first measuring unit (35 USC 112(f): fig. 15:15020: “System Processor”) configured to measure a first working period when the worker is caused to perform first work of setting the annotation data to first image data, and record the first working period in a memory; 
a second measuring unit (said processor) configured to measure a second working period when the worker is caused to perform second work of correcting advance annotation data for the advance annotation data set based on a recognition result obtained by causing a predetermined recognizer to recognize the first image data, and record the second working period in the memory; 
a comparing unit (said processor) configured to compare (via the baseline) speed (or quality “r”) of the first work with speed of the second work (or quality “r”) based on the first working period and the second working period recorded in the memory; and 
a presenting unit (said processor) configured (via said reiterative dashed-lined loop) to, in a case where the first work is faster than the second work, request the worker to set the annotation data to second image data in which the advance annotation data is not set, while, in a case where the second work is faster than the first work, request the worker to correct the advance annotation data set based on a recognition result obtained by causing the recognizer to recognize the second image data.  
Regarding claim 8, claim 8 is rejected the same as claims 1,7. Thus, argument presented in claims 1,7 is equally applicable to claim 8 and vice versa. Thus, Fidler as  combined teaches claim 8 of a computer readable recording medium (said medium) recording an annotation assisting program for causing a computer to function as an annotation assisting device which assists a worker to perform work of setting annotation data to image data, the recording medium causing the computer to function as: 
a first measuring unit configured to measure a first working period when the worker is caused to perform first work of setting the annotation data to first image data, and record the first working period in a memory; 
a second measuring unit configured to measure a second working period when the worker is caused to perform second work of correcting advance annotation data for the advance annotation data set based on a recognition result obtained by causing a predetermined recognizer to recognize the first image data, and record the second working period in the memory; 
a comparing unit configured to compare speed (“r” resulting in reduced labeling time) of the first work with speed (or a reward value “r”) of the second work based on the first working period and the second working period recorded in the memory; and 
a presenting unit configured (via said dashed-loop of figs. 2,16) to, in a case where the first work is faster than the second work, request the worker to set the annotation data to second image data in which the advance annotation data is not set, while, in a case where the second work is faster than the first work, request the worker to correct the advance annotation data set based on a recognition result obtained by causing the recognizer to recognize the second image data.  
Suggestions
Applicant’s disclosure shows fig. 3:S104: “IS SECOND WORK FASTER THAN FIRST WORK?”: “YES”: “NO” (not searched): 

    PNG
    media_image4.png
    112
    283
    media_image4.png
    Greyscale


and states (US 2021/0056346 A1):
“[0137] Therefore, in the present embodiment, a working period for image data to which advance annotation data is set, and a working period for image data to which advance annotation data is not set are respectively actually measured. Then, in the work phase, it is determined from the measurement results which of the first work and the second work is faster, and the worker is imposed to perform the work which is determined as faster.”

	In contrast, claim 1 states, “in a case where the first work is faster than the second work” (see Search Notes: Inventive Concept: 6/27/2022).
	Similar to claim 1, Fidler (US 2019/0294970 A1), as applied under 35 USC 103,  states, “Finally, the online fine-tuning scheme is evaluated, demonstrating significant decrease in annotation time for novel datasets.”, [0096], penultimate S.
	Thus the lack of said fig. 3:S104 in claim 1 is an indication of obviousness.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KHAN et al. (US 2020/0380312 A1) teaches propagating user annotations to clusters resulting in faster annotations:
“The labels and RoIs may be annotated onto the given image by at least one of a user or the annotation module 304 automatically…Therefore, the annotations may be propagated in all the similar images which is categorized in the cluster, which in-turn results in faster annotation, and lesser manual error of missing annotations.”, [0032], 2nd S and [0034], last S.
	
Dasgupta et al. (US Patent 10,719,301 B1) is pertinent as teaching faster annotation via batch-tagging:
“Faster annotation: ... In some embodiments, the MDE provides a bulk tagging service with active learning to quickly annotate datasets. In some embodiments, the MDE may automatically group similar media samples using an iteratively trained classifier so that users can batch-tag all similar media samples at once.”, c.5,l. 66 to c.6,l.10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667